JONES, JUDGE:
This claim was submitted upon the notice of claim, the respondent’s answer and a written stipulation of the parties itemizing the claimants’ damages in the total amount of $725.00.
The claimants, Steve Bukovinsky and Mary Bukovinsky, allege and the respondent admits in its answer that on or about January 13, 1971, the Maintenance Division of the State Department of Highways, in the normal course of its business, was chopping down a tree alongside West Virginia State Route 14 (also known as Oakwood Road) in Charleston, West Virginia, and the respondent’s employees allowed the tree to fall across a high-voltage electric power line of the Appalachian Power Company causing a surge of electricity to be conducted into the electrical system in the claimants’ home and resulting in substantial damage to personal property owned by the claimants.
*40The Court is of opinion that the claimants have stated and proved a cause of action against the respondent entitling them to damages proximately resulting from the negligent acts of the respondent’s employees, and that in equity and good conscience the claimants should recover.
Therefore,, the Court hereby awards the claimants, Steve Buko-vinsky and Mary Bukovinsky, the agreed sum of Seven Hundred Twenty-five Dollars ($725.00).
Award of $725.00.